                   USDC SDNY Document 556 Filed 06/15/21 Page 1 of 2
        Case 1:14-md-02548-VEC
                   DOCUMENT
                   ELECTRONICALLY FILED
                   DOC #:
                                                            MEMO ENDORSED
                   DATE FILED: 
                                                    Jun. 15, 2021
VIA ECF

Hon. Valerie E. Caproni
United States District Court for the
 Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007

Re:     In re Commodity Exch., Inc. Gold Futures & Options Trading Litig., No. 14-MD-2548

Dear Judge Caproni:

Plaintiffs write briefly to clarify a minor, but important, procedural issue regarding the Court’s
recent adjournment of the fact discovery deadline and the Parties’ need to meet and confer on
Defendants’ responses and objections to Plaintiffs’ requests for admission (“RFAs”) and
contention interrogatories.

As background, Plaintiffs served their RFAs and contention interrogatories on April 26, 2021,
which was 30 days prior to the then-existing deadline for the close of fact discovery. This
comported with the operative scheduling order (Dkt. 445 ), S.D.N.Y. Local Rule 33.3 and
common practice. See e.g., S.D.N.Y. L. R. 33.3(c) (“At the conclusion of other discovery, and at
least 30 days prior to the discovery cut-off date, interrogatories seeking the claims and
contentions of the opposing party may be served unless the Court has ordered otherwise.”)
(emphasis added); Erchonia Corp. v. Bissoon, 2011 WL 3904600, at *8 (S.D.N.Y. Aug. 26,
2011) (“[I]n the normal course, responses to contention interrogatories will be due at the very
end of the fact discovery period.”). Given this, any meet and confers and related motion practice
would necessarily occur after the close of fact discovery.

Defendants filed their responses to the RFAs and contention interrogatories between 5:52 PM
and 10:43 PM on May 26, 2021. On May 27, 2021, the Court extended the fact discovery
deadline to July 9, 2021, and indicated that the deadline “will not be extended further.” Dkt.
549, at 2. On June 1, 2021, the Court reiterated this extension of the fact discovery deadline, and
stated that “any disputes must be brought before the Court in a timely manner,” but noted that it
was “not a wholesale extension of fact discovery.” Dkt. 552, at 2.

Plaintiffs have diligently reviewed Defendants’ responses to the discovery requests, and have
already had one meet and confer with Defendants regarding the inadequacies with their
responses. During that meet and confer, Plaintiffs offered to send Defendants a list of RFA and
interrogatory responses that they consider deficient. Plaintiffs have, however, requested clarity
from Defendants regarding Defendants’ claim in the latest status report that the “fact discovery
period has not been extended” with regards to disputes over their RFA and interrogatory
responses. Dkt. 553, at 1. Although Defendants have indicated that they will continue to meet
and confer, Defendants have also told Plaintiffs that they “reserve all rights, including with
                 Case 1:14-md-02548-VEC Document 556 Filed 06/15/21 Page 2 of 2




         respect to the timeliness of any hypothetical motion to compel” regarding their responses to the
         RFAs and interrogatories.

         While Plaintiffs hope to resolve any issues concerning Defendants’ responses without Court
         intervention, motion practice may be needed. Given Defendants’ hedging (i.e., saying they will
         meet and confer but also claiming fact discovery is closed as to the RFAs and contention
         interrogatories, and that any motion practice would be untimely), Plaintiffs are thus left in an
         untenable position.

         Plaintiffs therefore respectfully request that the Court clarify if disputes over the RFAs and
         contention interrogatories can be properly brought before the Court prior to the July 9, 2021 fact
         discovery deadline. We thank the Court for its consideration of this issue.


         Respectfully submitted,

          /s/ Merrill G. Davidoff                             /s/ Daniel L. Brockett
          Merrill G. Davidoff                                 Daniel L. Brockett
          Martin I. Twersky                                   Sami H. Rashid
          Michael C. Dell’Angelo                              Alexee Deep Conroy
          Candice J. Enders                                   QUINN EMANUEL URQUHART &
          Zachary D. Caplan                                   SULLIVAN, LLP
          BERGER MONTAGUE PC                                  51 Madison Avenue, 22nd Floor
          1818 Market Street                                  New York, New York 10010
          Philadelphia, Pennsylvania 19103

              Counsel for Gold Plaintiffs and Interim Co-Lead Counsel for the Proposed Gold Class

7KH&RXUWH[WHQGHGIDFWGLVFRYHU\WRJLYH3ODLQWLIIVWKHRSSRUWXQLW\WRDGGUHVVLVVXHVVXUURXQGLQJ D WKH
5XOH E  GHSRVLWLRQVIURP7KH%DQNRI1RYD6FRWLD %16 DQG6RFLHWH*HQHUDOHDQG E WKHGLVFUHWH
GLVSXWHVUHODWHGWRSULYLOHJHORJVUHIHUHQFHGLQWKHSDUWLHV PRQWKO\VWDWXVUHSRUWV6HH(QGRUVHPHQW'NW

7KHSDUWLHVDUHZHOFRPHWRSXUVXHIDFWGLVFRYHU\E\MRLQWDJUHHPHQW6HHHJ/HWWHU'NWDWQ QRWLQJ
WKDWWKHSDUWLHVDJUHHGWRWDNHWKHGHSRVLWLRQRIDIRUPHU%16WUDGHURQ-XQH %XWWKH&RXUW VOLPLWHG
H[WHQVLRQRIIDFWGLVFRYHU\GRHVQRWLQFOXGHUHVROXWLRQRIGLVSXWHVUHODWLQJWR3ODLQWLIIV UHTXHVWVIRUDGPLVVLRQ
 5)$V DQGFRQWHQWLRQLQWHUURJDWRULHV3ODLQWLIIVFKRVHWRVHUYHWKH5)$VDQGFRQWHQWLRQLQWHUURJDWRULHVD
PRQWKEHIRUHWKHFORVHRIIDFWGLVFRYHU\3ODLQWLIIVVKRXOGKDYHUHDVRQDEO\DQWLFLSDWHGWKDWWKH\PD\ILQGVRPHRI
'HIHQGDQWV UHVSRQVHVLQDGHTXDWHDQGWKH\VKRXOGKDYHZRUNHGZLWK'HIHQGDQWVWRHQVXUHDWLPHO\UHVSRQVH
0RUHRYHU3ODLQWLIIVFRXOGKDYHEURXJKWDQ\ODFNRIWLPHO\UHVSRQVHE\'HIHQGDQWVWRWKH&RXUWEHIRUHWKH
H[SLUDWLRQRIWKHIDFWGLVFRYHU\GHDGOLQHEXWWKH\FKRVHQRWWRGRVR
SO ORDERED.



                            'DWH-XQH
                            'DWH-                       2
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
